Case: 20-20163        Document: 00515520859             Page: 1      Date Filed: 08/10/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                     No. 20-20163
                                                                                      FILED
                                                                                August 10, 2020
                                                                                 Lyle W. Cayce
 Roy Williams,                                                                        Clerk

                                                                  Plaintiff—Appellant,

                                          versus

 Texas Court of Criminal Appeals,

                                                                 Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-708


 Before Dennis, Southwick, and Engelhardt, Circuit Judges.
 Per Curiam:*
         Roy Williams moves this court for leave to proceed in forma pauperis
 (IFP) to appeal of the district court’s dismissal as frivolous of his petition for
 a writ of mandamus. Williams’s IFP motion is a challenge to the district
 court’s determination that his appeal is not taken in good faith. See Baugh v.
 Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-20163        Document: 00515520859         Page: 2     Date Filed: 08/10/2020




                                    No. 20-20163


          Before this court, Williams asserts he is financially eligible to proceed
 IFP and that the district court previously granted him leave to proceed IFP.
 Williams fails to address the district court’s certification that his appeal was
 not taken in good faith and the district court’s reasons for its certification
 decision. See Baugh, 117 F.3d at 202. Pro se briefs are afforded liberal
 construction. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
 Nevertheless, when an appellant fails to identify any error in the district
 court’s analysis, it is the same as if the appellant had not appealed that issue.
 See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
 1987). Because Williams has failed to challenge the certification that his
 appeal is not taken in good faith and the reasons for such a certification, he
 has abandoned the critical issue of his appeal. Id. Thus, his appeal lacks
 arguable merit and is frivolous. See Howard v. King, 707 F.2d 215, 220 (5th
 Cir. 1983).
          Accordingly, Williams’s motion for leave to proceed IFP is DENIED,
 and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24;
 5TH CIR. R. 42.2. His motions for appointment of counsel and for release due
 to the COVID-19 pandemic also are DENIED. Although his appeal is
 dismissed as frivolous, we note that the imposition of strikes under 28 U.S.C.
 § 1915(g) is not appropriate because the proceeding underlying Williams’s
 petition for a writ of mandamus is a habeas proceeding. See In re Stone, 118
F.3d 1032, 1034 (5th Cir. 1997); cf. In re Jacobs, 213 F.3d 289, 291 (5th Cir.
 2000).




                                          2